Title: From Benjamin Franklin to John Jay, [before 18 July 1783]
From: Franklin, Benjamin
To: Jay, John


          
            [before July 18, 1783]
          
          Mr. F. submits it to the Consideration of Mr. Jay, whether it may not
            be adviseable to forbear, at present, the Justification of ourselves, respecting the Signature of the Preliminaries; because
          That matter is, at present, quiet here;
          No Letter sent to the Congress is ever kept secret;
          The Justification contains some Charges of unfavourable Dispositions in the Ministers
            here towards us, that will give offense & will be deny’d;
          Our Situation is still critical with respect to the two Nations, and the most perfect
            good Understanding should be maintained with this;
          The Congress do not call upon us for an Account of our Conduct, or its Justification.
            They have not by any Resolution blamed us. What Censure we have received is only the
            private Opinion of Mr. L.
          Mr. Laurens is not here, who is concern’d with us, Will it be attended with any
            Inconvenience, if that Part of the Letter, which relates to the Signature be reserved to
            a future Occasion?
          B. Franklin’s Observations on Mr Jay’s Draft of a Letter to Mr
            Livingston, which occasioned the foregoing Part to be left out.
        